--------------------------------------------------------------------------------

Exhibit 10.2
 
EIGHTH AMENDMENT TO FINANCING AGREEMENT


EIGHTH AMENDMENT, dated as of October 9, 2013 (this "Eighth Amendment"), to the
Financing Agreement, dated as of January 18, 2012 (as amended, restated,
supplemented, modified or otherwise changed from time to time, the "Financing
Agreement"), by and among Motorcar Parts of America, Inc., a New York
corporation (the "Borrower"), the lenders from time to time party thereto (each
a "Lender" and collectively, the "Lenders"), Cerberus Business Finance, LLC, a
Delaware limited liability company ("Cerberus"), as collateral agent for the
Lenders (in such capacity, together with its successors and assigns in such
capacity, the "Collateral Agent"), and PNC Bank, National Association ("PNC"),
as administrative agent for the Lenders (in such capacity, together with its
successors and assigns in such capacity, the "Administrative Agent" and together
with the Collateral Agent, each an "Agent" and collectively, the "Agents").
 
WHEREAS, the Borrower, the Agents and the Lenders wish to amend certain terms
and provisions of the Financing Agreement as hereafter set forth.
 
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the parties hereto hereby agree as follows:


1.                   Defined Terms.  Any capitalized term used herein and not
defined shall have the meaning assigned to it in the Financing Agreement.



2. Amendments.



(a)            Section 7.02(h) (Restricted Payments). Clause (E) of the proviso
of Section 7.02(h) of the Financing Agreement is hereby amended and restated to
read as follows:
 
"(E)            so long as no Default or Event of Default shall have occurred
and be continuing, and no Event of Default results from the making thereof,
repurchases or redemptions of Equity Interests of the Borrower from (1) Mel
Marks in one or more transactions in an aggregate amount not to exceed $300,000
during the period from the Fourth Amendment Effective Date up to and including
February 28, 2013, (2) Selwyn Joffe in one or more transactions in an aggregate
amount not to exceed $454,675 pursuant to that certain Option Purchase
Agreement, dated as of January 16, 2013, between the Borrower and Selwyn Joffe,
(3) Selwyn Joffe in one or more transactions in an aggregate amount not to
exceed $626,500 pursuant to that certain Option Purchase Agreement, dated as of
October 9, 2013, between the Borrower and Selwyn Joffe and (4) the Borrower's
employees, directors or officers in one or more transactions (other than
transactions described in clause (1) above), in an aggregate amount not to
exceed $100,000 in any calendar year; and"
 
3.            Conditions to Effectiveness.  The effectiveness of this Eighth
Amendment is subject to the fulfillment, in a manner satisfactory to the Agents,
of each of the following conditions precedent (the date such conditions are
fulfilled or waived by the Agents is hereinafter referred to as the "Eighth
Amendment Effective Date"):

--------------------------------------------------------------------------------

(a)            Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Eighth Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Eighth Amendment Effective Date are true and correct on and as of the Eighth
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
shall have occurred and be continuing on the Eighth Amendment Effective Date or
would result from this Eighth Amendment becoming effective in accordance with
its terms.
 
(b)            Execution of Amendment.  The Agents and the Lenders shall have
executed this Eighth Amendment and shall have received a counterpart to this
Eighth Amendment, duly executed by each Loan Party.
 
(c)            Payment of Fees, Etc.  The Borrower shall have paid on or before
the Eighth Amendment Effective Date all fees and invoiced costs and expenses
then payable by the Borrower pursuant to the Loan Documents, including, without
limitation, Sections 2.06 and 12.04 of the Financing Agreement.


(d)            Delivery of Documents.  The Collateral Agent shall have received
on or before the Eighth Amendment Effective Date the following, each in form and
substance reasonably satisfactory to the Collateral Agent and, unless indicated
otherwise, dated the Eighth Amendment Effective Date:


(i)            a copy of the resolutions of each Loan Party, certified as of the
Eighth Amendment Effective Date by an Authorized Officer thereof, authorizing
the execution, delivery and performance by such Loan Party of this Eighth
Amendment, the performance of the Loan Documents as amended thereby, and the
execution and delivery of the other documents to be delivered by such Loan Party
in connection herewith and therewith;
 
(ii)            a certificate of an Authorized Officer of each Loan Party,
certifying as to the matters set forth in subsection (a) of this Section 3; and
 
(iii)            such other agreements, instruments, approvals, opinions and
other documents, each satisfactory to the Agents in form and substance, as any
Agent may reasonably request.
 
4.            Representations and Warranties.  Each Loan Party represents and
warrants as follows:
 
(a)  Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated, and to execute and deliver this
Eighth Amendment, and to consummate the transactions contemplated hereby and by
the Financing Agreement, as amended hereby, and (iii) is duly qualified to do
business and is in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary, except (solely for the purposes of this
subclause (iii)) where the failure to be so qualified or in good standing could
not reasonably be expected to result in a Material Adverse Effect.
-2-

--------------------------------------------------------------------------------

(b)            Authorization, Etc.  The execution, delivery and performance by
each Loan Party of this Eighth Amendment, and the performance of the Financing
Agreement, as amended hereby, (i) have been duly authorized by all necessary
action, (ii) do not and will not contravene any of its Governing Documents or
any applicable Requirement of Law in any material respect or any material
Contractual Obligation binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties.


(c)            Governmental Approvals.  No authorization or approval or other
action by, and no notice to or filing with, any Governmental Authority is
required in connection with the due execution, delivery and performance of this
Eighth Amendment by the Loan Parties, and the performance of the Financing
Agreement, as amended hereby.


(d)            Enforceability of the Eighth Amendment.  This Eighth Amendment
and the Financing Agreement, as amended hereby, when delivered hereunder, will
be a legal, valid and binding obligation of each Loan Party, enforceable against
such Loan Party in accordance with the terms thereof, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors' rights generally.


(e)            Representations and Warranties; No Event of Default.  The
following statements shall be true and correct:  (i) the representations and
warranties contained in this Eighth Amendment, ARTICLE VI of the Financing
Agreement and in each other Loan Document, certificate or other writing
delivered to any Agent or any Lender pursuant hereto or thereto on or prior to
the Eighth Amendment Effective Date are true and correct on and as of the Eighth
Amendment Effective Date as though made on and as of such date, except to the
extent that any such representation or warranty expressly relates solely to an
earlier date (in which case such representation or warranty shall be true and
correct on and as of such earlier date) and (ii) no Default or Event of Default
has occurred and is continuing on the Eighth Amendment Effective Date or would
result from this Eighth Amendment becoming effective in accordance with its
terms.
 
5.  Release. Each Loan Party hereby acknowledges and agrees that: (a) neither it
nor any of its Affiliates has any claim or cause of action against any Agent or
any Lender (or any of their respective Affiliates, officers, directors,
employees, attorneys, consultants or agents) and (b) each Agent and each Lender
has heretofore properly performed and satisfied in a timely manner all of its
obligations to the Loan Parties and their Affiliates under the Financing
Agreement and the other Loan Documents that are required to have been performed
on or prior to the date hereof. Notwithstanding the foregoing, the Agents and
the Lenders wish (and the Loan Parties agree) to eliminate any possibility that
any past conditions, acts, omissions, events or circumstances would impair or
otherwise adversely affect any of the Agents' and the Lenders' rights,
interests, security and/or remedies under the Financing Agreement and the other
Loan Documents. Accordingly, for and in consideration of the agreements
contained in this Eighth Amendment and other good and valuable consideration,
each Loan Party (for itself and its Affiliates and the successors, assigns,
heirs and representatives of each of the foregoing) (collectively, the
"Releasors") does hereby fully, finally, unconditionally and irrevocably release
and forever discharge each Agent, each Lender and each of their respective
Affiliates, officers, directors, employees, attorneys, consultants and agents
(collectively, the "Released Parties") from any and all debts, claims,
obligations, damages, costs, attorneys' fees, suits, demands, liabilities,
actions, proceedings and causes of action, in each case, whether known or
unknown, contingent or fixed, direct or indirect, and of whatever nature or
description, and whether in law or in equity, under contract, tort, statute or
otherwise, which any Releasor has heretofore had or now or hereafter can, shall
or may have against any Released Party by reason of any act, omission or thing
whatsoever done or omitted to be done on or prior to the Eighth Amendment
Effective Date directly arising out of, connected with or related to this Eighth
Amendment, the Financing Agreement or any other Loan Document, or any act, event
or transaction related or attendant thereto, or the agreements of any Agent or
any Lender contained therein, or the possession, use, operation or control of
any of the assets of any Loan Party, or the making of any Loans or other
advances, or the management of such Loans or advances or the Collateral.
-3-

--------------------------------------------------------------------------------

6.            Reaffirmation.  The Borrower hereby confirms its grant of a
security interest and other obligations under and subject to the terms of the
Security Agreement, and agrees that, notwithstanding the effectiveness of this
Eighth Amendment or any of the transactions contemplated hereby, such grant of
security interest and other obligations are not impaired or adversely affected
in any manner whatsoever and shall continue to be in full force and effect and
shall continue to secure all the Secured Obligations (as defined in the Security
Agreement), as amended, increased and/or extended pursuant to this Eighth
Amendment.


7.            Miscellaneous.


(a)            Continued Effectiveness of the Financing Agreement and the Other
Loan Documents.  Except as otherwise expressly provided herein, the Financing
Agreement and the other Loan Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, except
that on and after the Eighth Amendment Effective Date (i) all references in the
Financing Agreement to "this Agreement", "hereto", "hereof", "hereunder" or
words of like import referring to the Financing Agreement shall mean the
Financing Agreement as amended by this Eighth Amendment, and (ii) all references
in the other Loan Documents to the "Financing Agreement", "thereto", "thereof",
"thereunder" or words of like import referring to the Financing Agreement shall
mean the Financing Agreement as amended by this Eighth Amendment.  To the extent
that the Financing Agreement or any other Loan Document purports to pledge to
the Collateral Agent, or to grant to the Collateral Agent, a security interest
or lien, such pledge or grant is hereby ratified and confirmed in all respects.
 Except as expressly provided herein, the execution, delivery and effectiveness
of this Eighth Amendment shall not operate as an amendment of any right, power
or remedy of the Agents and the Lenders under the Financing Agreement or any
other Loan Document, nor constitute an amendment of any provision of the
Financing Agreement or any other Loan Document.
-4-

--------------------------------------------------------------------------------

(b)            Counterparts.  This Eighth Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.  Delivery of an executed
counterpart of this Eighth Amendment by telefacsimile or electronic mail shall
be equally as effective as delivery of an original executed counterpart of this
Eighth Amendment.


(c)            Headings.  Section headings herein are included for convenience
of reference only and shall not constitute a part of this Eighth Amendment for
any other purpose.


(d)            Costs and Expenses.  The Borrower agrees to pay on demand all
fees, costs and expenses of the Agents and the Lenders in connection with the
preparation, execution and delivery of this Eighth Amendment.


(e)            Eighth Amendment as Loan Document.  Each Loan Party hereby
acknowledges and agrees that this Eighth Amendment constitutes a "Loan Document"
under the Financing Agreement.  Accordingly, it shall be an Event of Default
under the Financing Agreement if (i) any representation or warranty made by any
Loan Party under or in connection with this Eighth Amendment, which
representation or warranty is (A) subject to a materiality or a Material Adverse
Effect qualification, shall have been incorrect in any respect when made or
deemed made, or (B) not subject to a materiality or a Material Adverse Effect
qualification, shall have been incorrect in any material respect when made or
deemed made or (ii) any Loan Party shall fail to perform or observe any term,
covenant or agreement contained in this Eighth Amendment.


(f)            Severability.   Any provision of this Eighth Amendment that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.


(g)            Governing Law.  This Eighth Amendment shall be governed by the
laws of the State of New York.


(h)            Waiver of Jury Trial.  THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS EIGHTH AMENDMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY
CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.


[Remainder of page intentionally left blank]
-5-

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Eighth Amendment to be
executed and delivered by their respective duly authorized officers as of the
date first written above.
 
BORROWER:
 
 
 
MOTORCAR PARTS OF AMERICA, INC.
 
 
By:
/s/ Selwyn Joffe
 
Name:
Selwyn Joffe  
Title: 
Chairman, President and CEO

 
EIGHT AMENDMENT



--------------------------------------------------------------------------------

COLLATERAL AGENT:
 
 
 
CERBERUS BUSINESS FINANCE, LLC
 
 
By:
  /s/ Daniel Wolf
 
Name:
Daniel Wolf  
Title: 
President

 
EIGHT AMENDMENT

--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDER:
 
 
 
PNC BANK, NATIONAL ASSOCIATION
 
 
By:
  /s/ Fred Kiehne  
Name:
Fred Kiehne  
Title: 
Senior Vice President

 
EIGHT AMENDMENT


--------------------------------------------------------------------------------

LENDERS:
 
 
 
A5 FUNDING L.P.
 
 
  By: A5 Fund Management LLC   Its: General Partner  
By:
  /s/ Daniel Wolf  
Name:
Daniel Wolf  
Title: 
Vice President

 
 
ABLECO FINANCE LLC
 
 
 
By:
  /s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Vice President

 
 
CERBERUS ASRS FUNDING LLC
 
 
 
By:
  /s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Vice President

 
 
CERBERUS AUS LEVERED LP
    By: CAL I GP LLC   Its: General Partner
 
 
 
By:
  /s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Vice President

 
 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND I, L.P.
    By: Cerberus Levered Opportunities GP, LLC
 
Its:
General Partner    
By:
  /s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Senior Managing Director

 
EIGHT AMENDMENT



--------------------------------------------------------------------------------

 
CERBERUS N-1 FUNDING LLC
 
 
 
By:
  /s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Vice President

 
 
CERBERUS OFFSHORE LEVERED I L.P.
    By: COL I GP Inc.   Its: General Partner
 
 
 
By:
/s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Vice President

 
 
CERBERUS ONSHORE LEVERED II LLC
 
 
 
By:
/s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Vice President

 
 
CERBERUS OFFSHORE LEVERED II LP
    By: COL II GP Inc.   Its: General Partner
 
 
 
By:
/s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Vice President

 
 
CERBERUS NJ CREDIT OPPORTUNITIES FUND, L.P.
    By: Cerberus NJ Credit Opportunities GP, LLC
 
Its:
General Partner    
By:
  /s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Senior Managing Director

 
EIGHT AMENDMENT


--------------------------------------------------------------------------------

 
 
CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.
    By: Cerberus Levered Opportunities II GP, LLC   Its: General Partner
 
 
 
By:
/s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Senior Managing Director

 
 
CERBERUS ASRS HOLDINGS LLC
 
 
 
By:
/s/ Daniel Wolf  
Name:
Daniel Wolf   Title: Vice President

 
EIGHT AMENDMENT
 



--------------------------------------------------------------------------------